Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on May 27, 2020.

2. Claims 1-15 have been examined. 

Claim Objections
3. Please remove reference numbers in claims.

4. Please replace   “playout”  by   “layout.”


Allowable Subject Matter
5. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that independent claims 1 and 13 are not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “connecting the existing PLC solution to a cloud network; connecting, from a user device, to a virtualization server; displaying, on a graphical user interface (GUI) on the user device, a graphical representation of a pin layout of a PLC, the pin layout comprising a plurality of pins; receiving, on the GUI, an input comprising selection of a first pin from the plurality of pins, a selection of a sensor or an actuator configured to be coupled with the PLC via the first pin, and a parameter for the operation of the selected sensor or the selected actuator, sending the received input from the user device to the virtualization server remote to the user dev ice and the PLC; receiving, at the user device from the virtualization server, an executable PLC application for execution on the PLC, the PLC application configured to operate and/or monitor  the PLC according to the received input; and sending the PLC application to the PLC for being deployed on the PLC, wherein the user device is remote to the PLC, and the virtualization server is remote to the user device and the PLC,” which are not found in the prior art of record.
Based on prior art references and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.


Conclusion
6. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
US 8,924,800 to Kao et al. discloses remote monitoring systems for remotely monitoring execution status of a PLC (Programmable Logic controller) program of a machine include a storage module, a parameter retrieval module and a monitoring module. The monitoring module generates a status of ladder diagram according to the logic switches, the parameter data and the PLC signal address relation information to display the parameter data corresponding to each logic switch when the machine is executing the PLC source program.

7. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192